Citation Nr: 0806014	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).  


FINDING OF FACT

The medical evidence of record does not relate the veteran's 
current diagnosis of hepatitis C to his military service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2002 advised the veteran of the 
foregoing elements of the notice requirement.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-


risk sexual activity, accidental exposure while a health care 
worker, and various percutaneous exposure such as tattoos, 
body piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part as follows:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004). 

In this case, the veteran contends that he contracted the 
hepatitis C viral infection during service.  Specifically, he 
asserts that his hepatitis C was caused by vaccinations that 
he received inservice through airgun injections.  

The veteran's service personnel records reflect that he 
served in the United States Army from January 1972 to May 
1980.  The veteran's records further reveal that his military 
occupation specialty was as a motion picture specialist and 
still photographic specialist.

The veteran's service medical records are negative for a 
diagnosis of hepatitis C or any complaints relative thereto.  
A January 1972 entrance examination notes that the veteran 
had a tattoo on his right upper arm.  An October 1972 
treatment note reveals the veteran's complaints of urethral 
discharge.  The veteran reported a history of sexual contact.  
The diagnosis was urethritis.  The veteran's immunization 
record reflects that in February 1972 and in April 1977 he 
received the smallpox vaccine, in March 1972 and in March 
1977 he received the triple typhoid vaccine, in February 1972 
and in March 1972 he received the tetanus toxoid vaccine, in 
March 1974 he received the cholera vaccine, in March 1977 he 
received the yellow fever vaccine, in March 1972 he received 
the polio vaccine, in February 1972 he received the 
meningitis type C vaccine, and in February 1972, December 
1977, and May 1979 he received the influenza vaccine.

VA treatment records from August 1995 through February 2007 
reveal diagnoses of and treatment for hepatitis C.  In a 
December 1995 treatment record, the veteran reported that he 
was first diagnosed with hepatitis C the year before while 
donating blood.  In February 1996, the veteran reported that 
he had tried cocaine a few times.  
A July 1996 liver biopsy revealed hepatitis C.  VA treatment 
records from March 1998 through May 1998 note a history of 
substance abuse, but the veteran denied use of cocaine or 
methamphetamine.  In a September 2001 hepatitis C screening, 
the veteran reported that he had snorted cocaine and that he 
had been tattooed.  

In an August 2003 notice of disagreement, the veteran stated 
that he has never snorted cocaine and that he gave himself 
his tattoo and there was no other blood contact.  He further 
asserted that the inservice vaccinations by airgun injection 
were the only source of blood-to-blood contact that he could 
remember.

In April 2006, a VA examination of the liver, gall bladder, 
and pancreas was conducted.  The VA examiner noted that the 
veteran's claims file was reviewed.  During the examination, 
the veteran reported that he was first diagnosed with 
hepatitis C in 1984 after donating blood.  He stated that 
during service, he took pictures at the morgue and also did 
some work for the military police with possible blood 
exposure.  He further indicated his belief that the pneumatic 
vaccines received inservice were a possible source of his 
hepatitis C.  The veteran denied use of street drugs.  The VA 
examiner reported that the veteran's risk factors included a 
tattoo on the veteran's right forearm that he performed 
himself with ink and a straight pin and having photographed 
injured soldiers and people in the morgue.  Following a 
physical examination, the VA examiner diagnosed hepatitis C, 
mildly moderate functional impact with treatment, and 
concluded that it was less likely than not that the veteran's 
hepatitis C was caused by or the result of his military 
service.  The VA examiner explained that there was no peer-
reviewed research that demonstrated a connection between 
pneumatic vaccination and Hepatitis C.  Also, there was no 
verifiable exposure to blood while in the military.  The VA 
examiner noted, however, that the veteran did have multiple 
exposures after leaving the service in that he donated blood 
frequently until his diagnosis of hepatitis C.

At a March 2006 RO hearing, the veteran testified that he 
tried cocaine one time, but he did not snort the cocaine, he 
smoked it.  The veteran further stated that he was first 
diagnosed with hepatitis C in 1983 or 1984 after donating 
blood, and that he did not seek treatment until he went to VA 
in 1995.  The veteran testified that he took photographs at 
morgues in Korea while inservice, but he could not remember 
if he was exposed to any bodily fluids at that time.  He did 
not recall touching blood or getting any blood on him at any 
of the scenes.  The veteran indicated that he could not 
remember ever being in contact with blood except during his 
inservice vaccinations.

The Board finds that service connection is not supported by 
the medical evidence of record.  There is a diagnosis of a 
current disability, hepatitis C.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's service medical 
records are negative for complaints, treatment, or diagnosis 
of hepatitis C.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Although the veteran 
stated that he was first diagnosed with hepatitis C in 1984 
or 1985, the first objective medical evidence of record of 
hepatitis C is in July 1995, almost 15 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).  Although the veteran contends 
that he contracted hepatitis C inservice as a result of 
airgun injector vaccinations, he is not qualified to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that the veteran is not qualified to 
offer a medical opinion, but may speak to his symptoms, their 
duration, and their severity).

Notably, the competent medical evidence of record indicates 
that the veteran's current hepatitis C is not related to 
active military service.  Hickson, 12 Vet. App. at 253 
(finding that service connection requires medical evidence of 
a nexus between the claimed in-service disease and the 
current disability).  The April 2006 VA examination opinion 
is the sole competent medical opinion of record.  See Cox v. 
Nicholson, No. 03-1671 (U.S. Vet. App. Jan. 19, 2007) 
(holding that competent medical evidence can be provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As there is no medical evidence of record linking 
the veteran's hepatitis C to his military service, service 
connection for hepatitis C is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


